DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2, 3, 7, and 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claims 10 and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation the at least one of the zirconia or the hafnia.  There is insufficient antecedent basis for this limitation in the claim. This will be treated as being depended off of claim 15.
Claim 17 recites the limitation the TBC.  There is insufficient antecedent basis for this limitation in the claim. This will be treated as being depended off of claim 15.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 20; 8 and 18; and 9 and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 and 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. US 6358002 in view of Kirby et al. US 20100159151.
Regarding claim 1, Good discloses: A high-performance component (Fig 2: 10) comprising: 
a substrate (Figure 2; Col 3, line 53: Substrate (12)); and
a multilayer abradable track (Figure 2: (Layers 14, 16 and 18)) adjacent to the substrate (Figure 2: (Layers 14, 16 and 18) adjacent to the substrate (12))
a dense layer (Col 4 line 20: Dense layer 16) 
a abradable layer (Col 5 line10: 18 abradable layer).
However, Good is silent as to: 
a ceramic or ceramic matrix composite (CMC) substrate
wherein the multilayer abradable track comprises a plurality of alternating layers along a thickness of the multilayer abradable track, 
wherein the plurality of alternating layers comprises 
at least one relatively porous abradable layer and 
at least one relatively dense layer, 
wherein a porosity of the at least one relatively dense layer is lower than a porosity of the at least one relatively porous abradable layer, 
wherein the at least one relatively dense layer comprises a rare earth monosilicate, and 
wherein the at least one relatively porous abradable layer comprises a rare earth disilicate.
From the same field of endeavor, Kirby teaches:
a ceramic or ceramic matrix composite (CMC) substrate (Fig 3: 10),
wherein a multilayer abradable track (Layers 12)  comprises a plurality of alternating layers along a thickness of the multilayer abradable track (Alternating layers 12), wherein the plurality of alternating layers comprises:
at least one relatively porous abradable layer (20) and 
at least one relatively dense layer (16), 
wherein a porosity of the at least one relatively dense layer (Para 7: Transition layers 16 having a 10% or less porosity) is lower than a porosity of the at least one relatively porous abradable layer (Para29: Porous layer 22 has up to about 50% porosity), 
wherein the at least one relatively dense layer comprises a rare earth monosilicate (Par 6: Transition layer 16 is a rare earth monosilicate), and 
wherein the at least one relatively porous abradable layer comprises a rare earth disilicate (Par 29: Porous layer 22 made of rare earth disilicate).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Good’s layers to have a certain porosity to mitigate mechanical stressed induced by any thermal expansion mismatch between coating materials and substrates (Paragraph [0007]) and the layer 40 of Tulyani be a dense abradable layer to prevent damage to rotating engine components (Paragraph [0029]).
Regarding claim 2, Good teaches all of the above limitations. However, Good is silent as to: 
wherein the at least one relatively porous abradable layer exhibits a porosity between about 10 vol. % and about 40 vol. %.
From the same field of endeavor, Kirby teaches: 
wherein the at least one relatively porous abradable layer exhibits a porosity between about 10 vol. % and about 40 vol. % (Paragraph 29: Porous layer 22 has up to about 50% porosity).
The claim motivation and combination in found in claim 1. 
Regarding claim 3, Good teaches all of the above limitations. However, Good is silent as to:
wherein the at least one relatively dense layer exhibits a porosity less than or about 15 vol. %.

wherein the at least one relatively dense layer exhibits a porosity less than or about 15 vol. % (Paragraph 7: Transition layers 16 having a 10% or less porosity).
The claim motivation and combination in found in claim 1. 
Regarding claim 4, Good discloses: 
wherein the substrate defines a substrate channel comprising the multilayer abradable track (Figure 2; Col 3, line 53: Substrate (12) has an indention or trench (13) that is defined as a channel for a blade to cut into abradable material (18)).
Regarding claim 8 and 18, Good discloses: 
wherein one or both of the at least one relatively porous abradable layer or the at least one relatively dense layer comprise a thermal sprayed composition (Col 4 line 20: Dense layer 16 is plasma sprayed and Col 5 line10: 18 is plasma sprayed).
Regarding claim 9 and 19, Good discloses: 
wherein the multilayer abradable track further defines an abradable channel comprising an abradable composition (Fig 2: 18 is in a channel).
However, Good is silent as to: 
a relatively porous abradable composition
From the same field of endeavor, Kirby teaches:
a relatively porous abradable composition (Paragraph 29: Porous layer 22 has up to about 50% porosity).

Regarding claim 10 and 20, Good discloses 
wherein the high-performance component comprises a substantially cylindrical shroud (Figure 1: Casing (3) is a shroud of the blade where Figure 2 more detailed view of the shroud), and 
wherein the multilayer abradable track runs along a cylindrical surface defined by the substantially cylindrical shroud (Figure 2: (Layers 14, 16 and 18) along the casing (3) and substrate (12)).
Regarding claim 11, Good discloses 
a rotating component configured to contact an abradable surface defined by the multilayer abradable track with a portion of the rotating component (Figure 2: Blade (2) is a part of a rotating disc (1) that rotates the blades (2) in the abradable material (18)).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. US 6358002 and Kirby et al. US 20100159151 as applied to claim 1 above, and further in view of Lee US 20130122259.
Regarding claim 5, Good and Kirby teaches all of the above limitations. However, Good and Kirby is silent as to:
an environmental barrier coating (EBC) between the substrate and the plurality of alternating layers, wherein the EBC includes a rare earth silicate.
From the same field of endeavor, Lee teaches: 
a bond coat (Fig 4: 34) between a substrate (32) and abradable material (36) (Par 53: The bond coat being made of ytterbium silicate between 32 and 36)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  Kirby to have one of the bond coats between the abradable material and substrate to be made of ytterbium silicate to impede crack growth (Par 44 and 49)
The combination would result in: an environmental barrier coating (EBC) between the substrate and the plurality of alternating layers, wherein the EBC includes a rare earth silicate.
Regarding claim 6, Good and Kirby teaches all of the above limitations. However, Good and Kirby is silent as to:
wherein the rare earth silicate comprises ytterbium silicate.
From the same field of endeavor, Lee teaches: 
wherein the rare earth silicate comprises ytterbium silicate (Par 53: The bond coat being made of ytterbium silicate between 32 and 36).
The claim motivation and combination in found in claim 5. 
Regarding claim 7, Good teaches all of the above limitations. However, Good is silent as to:
 wherein the EBC has a porosity of less than about 5 vol.%.
From the same field of endeavor, Kirby teaches: 
Par 7: The layers above the substrate each have a different porosity. The porosity of about 10% or less protects the underlying layers from hot gases by forming a hermetic 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Good with the porosity layering along with the layered track to protect the underlying layers from hot gases (par 7) along with the reasonings stated in claim 1. 
From the same field of endeavor, Lee teaches: 
a bond coat (Fig 4: 34) between a substrate (32) and abradable material (36) (Par 53: The bond coat being made of ytterbium silicate between 32 and 36)
The claim motivation and combination in found in claim 5. 
This reasoning would result in: wherein the EBC has a porosity of less than about 5 vol.%

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. US 6358002 and Kirby et al. US 20100159151 as applied to claim 1 above, and further in view of Eaton et al. US 4422648.
Regarding claim 12, Good discloses: A high-performance component (Fig 2: 10) comprising: 
a metallic substrate (Figure 2; Col 3, line 53: Substrate (12)); and
a multilayer abradable track (Figure 2: (Layers 14, 16 and 18)) adjacent to the substrate (Figure 2: (Layers 14, 16 and 18) adjacent to the substrate (12))
a dense layer (Col 4 line 20: Dense layer 16) 
a abradable layer (Col 5 line10: 18 abradable layer).

wherein the multilayer abradable track comprises a plurality of alternating layers along a thickness of the multilayer abradable track, 
wherein the plurality of alternating layers comprises 
at least one relatively porous abradable layer and 
at least one relatively dense layer, 
wherein a porosity of the at least one relatively dense layer is lower than a porosity of the at least one relatively porous abradable layer, 
wherein the at least one relatively dense layer comprises a base oxide of zirconia or hafnia and at least one rare earth oxide.
From the same field of endeavor, Kirby teaches:
a substrate (Fig 3: 10),
wherein a multilayer abradable track (Layers 12)  comprises a plurality of alternating layers along a thickness of the multilayer abradable track (Alternating layers 12), wherein the plurality of alternating layers comprises:
at least one relatively porous abradable layer (20) and 
at least one relatively dense layer (16), 
wherein a porosity of the at least one relatively dense layer (Para 7: Transition layers 16 having a 10% or less porosity) is lower than a porosity of the at least one relatively porous abradable layer (Para 29: Porous layer 22 has up to about 50% porosity), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Good’s layers to have a certain porosity 
From the same field of endeavor, Eaton teaches:
wherein the at least one relatively dense layer comprises a base oxide of zirconia or hafnia and at least one rare earth oxide (Col 6, line 23-35: Dense layer made of Zirconium oxide).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Kirby’s layer to be made of Zirconium oxide to provide a thermal barrier for the substrate along with good erosion resistance (Col 6, line 35-45).
Regarding claim 13, Good teaches all of the above limitations. However, Good is silent as to: 
wherein the at least one relatively porous abradable layer exhibits a porosity between about 10 vol. % and about 40 vol. %.
From the same field of endeavor, Kirby teaches: 
wherein the at least one relatively porous abradable layer exhibits a porosity between about 10 vol. % and about 40 vol. % (Paragraph 29: Porous layer 22 has up to about 50% porosity).
The claim motivation and combination in found in claim 12. 
Regarding claim 14, Good teaches all of the above limitations. However, Good is silent as to:
wherein the at least one relatively dense layer exhibits a porosity less than or about 15 vol. %.
From the same field of endeavor, Kirby teaches: 
wherein the at least one relatively dense layer exhibits a porosity less than or about 15 vol. % (Paragraph 7: Transition layers 16 having a 10% or less porosity).
The claim motivation and combination in found in claim 12. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. US 6358002 and Kirby et al. US 20100159151, hereinafter referred to as Kirby, as applied to claim 1 above, and further in view of Kirby et al. US 20170183782, hereinafter referred to as Kirby 2.
Regarding claim 15, Good teaches all of the above limitations. However, Good is silent as to:
further comprising a thermal barrier coating (TBC) between the substrate and the plurality of alternating layers, wherein the TBC includes at least one of a zirconia or a hafnia. 
From the same field of endeavor, Kirby 2 teaches: 
further comprising a thermal barrier coating (TBC) (Fig 4 110) between the substrate (102) and the layers (106), wherein the TBC includes at least one of a zirconia or a hafnia (Par 35: 110 made of gadolinium zirconate). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a layer between the substrate and the 
Regarding claim 16, Good teaches all of the above limitations. However, Good is silent as to:
wherein the at least one of the zirconia or the hafnia comprises a base oxide of the zirconia or the hafnia and yttria oxide.
From the same field of endeavor, Kirby 2 teaches: 
wherein the at least one of the zirconia or the hafnia comprises a base oxide of the zirconia or the hafnia and yttria oxide (Par 35: 110 made of gadolinium zirconate).
The claim motivation and combination in found in claim 15. 
Regarding claim 17, Good teaches all of the above limitations. However, Good is silent as to:
wherein the TBC comprises gadolinium zirconate.
From the same field of endeavor, Kirby 2 teaches: 
wherein the TBC comprises gadolinium zirconate (Par 35: 110 made of gadolinium zirconate).
The claim motivation and combination in found in claim 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 3745             

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745